Wells, J.
The position of the defendants’ counsel is correct that a good indictment must show, not only a false pretence and an intent to defraud, but also that the goods obtained thereby were designedly received by the defendants. The principal objection made to this indictment is that the allegation that the defendants “ did then and there receive and obtain the said goods ” is not thus qualified. It is not necessary that the qualifying term should be grammatically connected with the allegation of receipt. It is sufficient if there be, in any form, a distinct charge that the goods so received were knowingly and intentionally received in pursuance of the purpose to defraud.
This indictment alleges that the defendants did receive and obtain the goods by means of false pretences, “ and with intent to cheat and defraud the said Derbyshire of the same ” goods *552and property. The intent, thus alleged, relates back to the previous allegation of a receipt of the goods; and as it is not set forth as an intent merely to defraud, but as an intent to defraud Derbyshire of the same goods, it necessarily involves the qualification of design in the receipt thereof. We think it is thus sufficiently made to appear, by the allegations of the indictment, that the goods were received by the defendants designedly.
The other objection to the indictment does not appear to us to have any foundation for its support.

Exceptions overruled.